DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/05/2022 has been accepted and entered. Claim 6 has been amended Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pg. 6, filed 09/05/2022, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s argument, see pg. 6, filed 09/05/2022, with respect to Priority have been fully considered and is persuasive.  
Applicant’s argument, see pg. 6, filed 09/05/2015, with respect to the rejection(s) of claim(s) 6 under 35 U.S.C. 112(b), have been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
This is a Non-Final Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
It is unclear to the Examiner how each pixel is configured to count the number of X-ray photons and have the corresponding energies fall within a plurality of bins. The claim is to a structure (detector) however the claim does not provide further pixel structure (such as accompanying circuitry or processor) that can perform the counting of photons and the binning of the energies of said photon. Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-11 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engel et al. (US 2015/0234058) hereinafter known as Engel, and further in view of Spahn (US 2015/0090893).
With regards to claim 1, Engel discloses a pixilated direct conversion photon counting detector, comprising:
a plurality of pixels ([0038] [0042]; Fig. 5a and 6; electrode pixel 500 comprising of collecting electrode 510, steering electrode, and non-collecting electrode 530) , each pixel configured to count numbers of X-ray photons within a period of time ([0030][0034]; “When the electrons approach detector anode 53, a signal is induced from each detector pixel, which, after collection, is indicative of a count of electrons that approached that particular electrode pixel.”);
an X-ray absorption layer (Fig. 7; direct conversion material layer 51);
wherein the X-ray absorption layer comprises an electrical contact within each of the pixels ([0041]; “Because of this the steering electrode 520 can be manufactured as a `continuous` steering electrode extending over at least two neighboring electrode pixels that can be contacted with one voltage source.”… “Preferably the steering electrodes are contacted by a single high voltage source that applies a typical potential ranging between -50 volts and -500 volts.”) , and a focusing electrode ([0041]; steering electrode 530 performs the function of steering electrons and holes to the collecting electrode 510. One with ordinary skill within the art would recognize that the steering electrode performs the same function as a focusing electrode disclosed in the claim recitation.) surrounding the electrical contact and configured to direct to the electrical contact charge carriers generated by an X-ray photon incident within confines of the focusing electrodes [0041]; and
wherein the focusing electrode comprises an electrode in a shape of a polyhedral (Fig. 5d).
Engel does not specifically disclose the use of a plurality of energy bins.
In the same field of endeavor, Spahn discloses a counting digital x-ray detector (Abstract). Spahn teaches that “In the case of counting and energy-discriminating in x-ray detectors, two, three, or more thresholds are introduced and the level of the charge pulse, corresponding to the predefined thresholds (e.g., discriminator thresholds), are arranged in one or more of the digital counters. The x-ray quanta counted in a specific energy range are able to be obtained by differentiating the counter contents of two corresponding counters. The discriminators are able to be set with the aid of the threshold generator for the entire detector module or pixel-by-pixel within given limits or ranges.” [0025]. The reference further teaches that the counting pixel element can be utilized in a low-resolution mode for finely divided spectral imaging [0036].
Spahn teaches of a counting pixel element 37 that utilizes counters 64 and energy bins having a lower threshold for obtaining an X-ray spectrum. The energy bins are reconstructed after being read out by counters [0062]. Finally, the reference teaches that spectral information is particularly of interest for diagnostic clinical applications (such as spectral 3D reconstruction) and further teaches that the requirement for local resolution is frequently not so high in these applications [0076].
In view of Spahn, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify Engel’s detector pixel with energy bins capable of distinguishing and obtaining lower threshold x-ray quanta for spectral imaging. The motivation is to reconstruct a spectral 3D image from lower x-ray fluxes which can be utilized for diagnostic clinical applications.

With regards to claim 2, Engels, in view of Spahn, discloses the detector of claim 1, wherein the detector is configured to add the numbers of X-ray photons for the bins of the same energy range counted by all the pixels (Spahn; [0062][0069][0078]). 

With regards to claim 3, Engels, in view of Spahn, does not specifically disclose the detector of claim 1, wherein the focusing electrode comprises polysilicon, a metal or a metal alloy. However, Engels [0041] teaches that the steering electrodes are contacted by a single high voltage source that applies a typical potential ranging between -50 volts and -500 volts. which implies that an electrical conducting material such as a metal or metal alloy is being employed as a contact to said voltage source. Therefore, it would have been obvious to one of ordinary skill within the art to utilize a electrical conducting material, such as a metal, for the steering electrode which allow the voltage source to apply the necessary potential to allow electron transport from the X-ray absorption layer to the readout for electrically processing a photon count.

With regards to claim 4, Engels, in view of Spahn, disclose the detector of claim 1, wherein the focusing electrode (Engels; Fig. 6; steering electrode 520) is not in direct contact with the electrical contacts (Engels; Fig. 6; collecting electrode 510).

With regards to claim 5, Engels, in view of Spahn, disclose the detector of claim 1, wherein the focusing electrode (Engels; Fig. 6; steering electrode 520)  is electrically isolated from the electrical contacts (Engels; Fig. 6; collecting electrode 510).

With regards to claim 6, Engels, in view of Spahn, disclose the detector of claim 2, further configured to compile the added numbers as a spectrum of the X-ray photons incident on the detector. (Spahn; [0062][0069][0078])

With regards to claim 7, Engels, in view of Spahn, disclose the detector of claim 1, wherein the plurality of pixels are arranged in an array. (Engel; [0040]; Fig. 5q)

With regards to claim 8, Engels, in view of Spahn, disclose the detector of claim 1, wherein the pixels are configured to count the numbers of X-ray photons within a same period of time. (Spahn; [0074])
With regards to claim 9, Engels, in view of Spahn, disclose the detector of claim 1, wherein each of the pixels comprises an analog-to- digital converter (ADC) configured to digitize an analog signal representing the energy of an incident X-ray photon into a digital signal. (Spahn; [0019][0070])

With regards to claim 10, Engels, in view of Spahn, disclose the detector of claim 1, wherein the pixels are configured to operate in parallel. (Spahn; [0019])

With regards to claim 19, Engels, in view of Spahn, disclose the detector of claim 1, wherein the detector does not comprise a scintillator (Engel; [0029]).

With regards to claim 20, Engels, in view of Spahn, disclose a system comprising the detector of claim 1 and an X-ray source (Engels; [0026]; Fig. 1; 4), wherein the system is configured to perform X-ray radiography (Spahn; [0003]) on human chest or abdomen (Engels; [0026]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumer, Parker, and further in view of Beusch (US 6,677,569).
With regards to claim 11, Engels, in view of Spahn, does not disclose the detector of claim 9, wherein the ADC is a successive-approximation- register (SAR) ADC.
Beusch discloses an electronic imager capable of performing selectable signal processing functions on the output signals of detector elements with fixed digital logic circuitry (col. 1; lines 17-21). Beusch teaches of analog-to-digital conversion circuits that include successive approximation multistep parallel, pipelined successive approximation, and multistage pipelined successive approximation (col. 5-6; lines 61-3). Beusch further discloses that in the digital logic circuit, successive measurements from a detector array 12 are added and accumulated before being sent to a shift register.  This is often the case for individual photon arrival measurements that are weighted and summed (col. 14; lines 17-22).
In view of Beusch, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify modified Engel’s detector with an analog-to-digital conversion circuit comprising of a successive approximation circuitry. The motivation is to utilize ADC successive approximation circuitry for digitizing successive signals (corresponding to individual photons) from the detector array and utilize the said digital signal for summing application.

Allowable Subject Matter
Claims 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-18 are objected due to dependency on claim 12.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 12, the prior art of record fails to disclose or reasonably suggest, a controller that is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold.
With regards to claim 12, Spahn teaches of pixel electrodes that provides at least one pulse shaper, comparator, counter, and switching electronics for the readout process [0021] and further teaches of control and readout unit 46 that implements a readout [0024]. Further, Spahn teaches that spectral imaging is possible in high-resolution mode if each counting pixel element has a number of discriminators and a number of threshold generators [0036]. Spahn further discloses a plurality of counters each associated with a bin and configured to register a number of X-ray photons absorbed by one of the pixels wherein the energy of the X-ray photons falls in the bin [0062][0078]. Spahn further discloses that the controller (Claim 1; control and readout unit) is configured to determine whether an energy of an X-ray photon falls into the bin [0062][0078] and wherein the controller is configured to cause the number registered by the counter associated with the bin to increase by one [0023][0066][0086].
Engels, in view of Spahn, does not specifically disclose the detector of claim 1, further comprising:
a first voltage comparator configured to compare a voltage of the electrical contact to a first threshold;
a second voltage comparator configured to compare the voltage to a second threshold;
wherein the controller is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold.
Persson et al. (US 2018/0292544)(hereinafter known as Persson) discloses a photon-counting x-ray detector system having a plurality of photon-counting channels (Abstract), Persson that an x-ray event pulse amplitude is measured by comparing its value  with one or several threshold values in one or more comparators , and counters are utilized and  a pulse is recorded and counted when the pulse is larger than the threshold value [0065]. The reference goes on to teach of an energy-discriminating detector utilizes several different threshold values to sort photons into energy bins [0065]. Further, the reference teaches of an anti-coincidence circuit that is programmed with a pre-configured time window setting and detects if two pulses arrive in two neighboring channels with a time difference less than or equal to this time delay [0133].
The prior art of record fails to disclose or reasonably suggest, a controller that is configured to start a time delay from a time at which the first voltage comparator determines that an absolute value of the voltage equals or exceeds an absolute value of the first threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viswanath et al. (US 10,180,351)
Loeliger et al. (US 2014/0191136)
Hermann et al. (US 2013/0287172)
Engel et al. (US 2014/0319363)
Tkaczyk et al. (US 2009/0039273)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884